DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Status of Claims
The amendment filed 06/25/2021 has been entered.  Claims 1-7, 9-16, and 19-22 are pending and claims 1-7, 9, 10, and 19-22 are considered in this Office Action. Claims 11-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim.  Claim 8 has been cancelled.

Applicant’s amendment to claim 9 has overcome the objection previously set forth in the Non-Final Office Action mailed 03/26/2021.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pellow et al. (U.S. Pat. No. 4,960,441) (hereinafter referred to as “Pellow”), in view of Watson (U.S. Pat. No. 4,126,429), and as evidenced by Larmie (U.S. Pat. No. 5,551,963) regarding claim 10.

Regarding claim 1, Pellow teaches a shaped ceramic abrasive particle based on alpha-
Al2O3 comprising: a ZrO2 portion comprising from 5% by weight to 30% by weight of the
abrasive particle (see Pellow at C4 L41-43 teaching a polycrystalline abrasive grit comprising
alpha alumina (or Al2O3)  and 15% to 30% by weight zirconia (or ZrO2)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
2O3 has an average crystallite size of
from 0.5 µm to 3 µm and the ZrO2 has an average crystallite size of from 0.25 µm to 8 µm, and ii) a CaO portion comprising from 0.01 wt% by weight to 0.03% by weight of the abrasive particle.
	Regarding i), Pellow, however, teaches that both (alpha alumina and zirconia) crystals of which at least three-fourths appear to have a maximum dimension between 0.3 and 1 micron when viewed in cross section in an electron micrograph (see Pellow at C4 L44-46).
It would have been obvious to one of ordinary skill in the art to control the average crystallite size of both alpha-Al2O3 and ZrO2 crystals between 0.3 and 1 micron as taught by Pellow because there is a reasonable expectation of success that crystallite sizes as disclosed would be suitable and control of the average particle size would help to ensure the uniformity of the crystallite distribution such that there are limited, if not zero, particles that are significantly outside the general distribution (i.e. outliers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to recognize that Pellow teaches an abrasive grit comprising of alpha-Al2O3 and 15 to 30% by weight ZrO2 and that it would be obvious to achieve both crystallites (alpha alumina and zirconia) having an average crystallite size between 0.3 and 1 µm.

Regarding ii), Pellow teaches that minor impurities may be present in the alumina feed, the zirconia feed, and the stabilizer (see Pellow at C4 L65-66).  
Like Pellow, Watson teaches an alumina-zirconia abrasive grit (see Watson at C1 L11-14 teaching a microcrystalline fused alumina-zirconia alloy abrasive grit).  Watson also teaches that the co-fused alumina-zirconia contains 22-28% zirconia (see Watson at C1 L47-48). Watson further teaches that it is essential that the product be of high purity, and be rapidly cooled to produce, in which the abrasive grits are polymicrocrystalline (see Watson at C1 L50-53). 2, such as baddeleyite or fused zirconia made of fusing zircon sand and removing silica in the fusion process, as known in the art (see Watson at C1 L61-67).   Watson further teaches that the zirconia ore has a 0.06% CaO impurity (see Watson at C2 L57-65), which is close to the claimed range of 0.01-0.3% by weight CaO.	As such, one of ordinary skill in the art would recognize that in producing a co-fused alumina-zirconia abrasive particle, it is essential that the product be of high purity, and be rapidly cooled to produce polymicrocrystalline particles. Thus, the use of high purity alumina and a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.06% CaO impurity as taught by Watson is essential. In addition, this teaching is in line with Pellow because Pellow discloses that there are minor impurities present in in the alumina feed, the zirconia feed, and the stabilizer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use a relatively high purity source of ZrO2, wherein the zirconia ore used has a 0.06% CaO impurity from Watson in Pellow’s polycrystalline abrasive grit to produce polymicrocrystalline particles.

Regarding 2, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Pellow further teaches 15 to 30% by weight zirconia (see Pellow at C4 L63), meeting the claimed ZrO2 portion comprises from 10% by weight to 25% by weight of the abrasive particle.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 3, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Pellow further implicitly teaches a ratio of the average crystallite size of the alpha-Al2O3 to the average crystallite size of the ZrO2 is from 0.4 to 7 (see Pellow at C4 L44-46 
As such, one of ordinary skill in the art would recognize that when both the alpha alumina and zirconia has the same average crystallite size, the ratio of the crystallite size would be 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by Pellow because there is a reasonable expectation of success that those particles disclosed would be suitable. Additionally, it has been held that “the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (see MPEP § 2144.05 II).

Regarding claim 4, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Pellow further teaches the shaped ceramic abrasive particle further comprises a stabilizer that stabilizes the ZrO2, the stabilizer comprising less than or equal to 20% by weight of the abrasive particle, wherein the stabilizer includes at least one of yttrium oxide, magnesium oxide, calcium oxide, and cerium oxide (see Pellow at C5 L11-12 teaching that zirconia stabilized with 4% yttria (or yttrium oxide)). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).

Regarding claim 5, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Watson further teaches that zirconia ore has a 0.09% MgO impurity (see Watson at C2 L57-66), meeting the claimed a MgO portion comprising less than or equal to prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 6, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Watson further teaches that the zirconia ore has a 0.42% SiO2 impurity (see Watson at C2 L57-66), meeting the claimed SiO2 portion comprising from 0.1% by weight to 2% by weight of the abrasive particle. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 7, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Watson further teaches that the zirconia ore has a 0.01% Na2O impurity (see Watson at C2 L57-66), meeting the claimed Na2O portion comprising from 0.01% by weight to 0.5% by weight of the abrasive particle. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding claim 9, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, and Watson further teaches that the zirconia ore has a 0.21% Fe2O3 impurity (see Watson at C2 L57-66), meeting the claimed  Fe2O3 portion comprising from 0.01% by weight to 0.2% by weight of the abrasive particle.  It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I)).

Regarding claim 10, Pellow as modified by Watson teaches the limitations as applied to claim 1 above, but Pellow does not explicitly teach that the density of the abrasive particle is from 92% to 99.9% of a theoretical density of the abrasive particle, but is implicitly taught as evidenced by Larmie below.
Larmie teaches an improved alumina-zirconia abrasive grain (see Larmie at C1 L11-12), wherein the alumina of the abrasive grain is alpha alumina and an effective amount of zirconia (see Larmie at C1 L48-52). Larmie further teaches that the term "effective amount" refers to the requirement that the dispersion should contain sufficient zirconia particles such that when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) (see Larmie at C4 L34-40).  And, Larmie teaches that the sintered abrasive grain preferably has a density of at least 90% of theoretical (see Larmie at C4 L41-42).
As such, one of ordinary skill in the art would recognize that when a sufficient amount of zirconia particles is added during the processing of the two phased alumina-zirconia abrasive grain when the alumina is transformed to alpha alumina, improvement in densification is observed (relative to an alumina particle without any modifier for densification present) and the sintered abrasive grain preferably has a density of at least 90% of theoretical, as evidenced by Larmie.
Based on the substantially similar composition of the fused alumina-zirconia alloy abrasive grit of Pellow as evidenced by Larmie and claims 1 and 10, the Examiner has a reasonable basis to believe that the claimed and prior art products and processes are identical or substantially identical. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP § 2112.01).


Regarding 19, Pellow as modified by Watson teaches the limitations as applied to claims 1 and 2 above, and Pellow further teaches 15 to 30% by weight zirconia (see Pellow at C4 L63), meeting the claimed ZrO2 portion comprises from 15% by weight to 22% by weight of the abrasive particle. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).

Regarding 20, Pellow as modified by Watson teaches the limitations as applied to claims 1 and 5 above, and Watson further teaches that the zirconia ore has a 0.09% MgO impurity (see Watson at C2 L57-66), meeting the claimed MgO portion comprises from 0.02% by weight to 22% by weight of the abrasive particle.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding 21, Pellow as modified by Watson teaches the limitations as applied to claims 1 and 6 above, and Watson further teaches that the zirconia ore has a 0.42% SiO2 impurity (see Watson at C2 L57-66), meeting the claimed SiO2 portion comprising from 0.02% by weight to 0.5% by weight of the abrasive particle. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I)).

Regarding 22, Pellow as modified by Watson teaches the limitations as applied to claims 1 and 7 above, and Watson further teaches that the zirconia ore has a 0.01% Na2O impurity (see Watson at C2 L57-66), meeting the claimed Na2O portion comprising from 0.015% by weight to 0.2% by weight of the abrasive particle. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05 I).

Response to Arguments
Applicant's amendments, filed 06/25/2021, have been fully considered.
Applicants traversal is on the grounds that:
i) claim 1, from which the remaining claims depend, has been amended to include the limitations of claim 8 which the Examiner has not identified in Celikkaya; accordingly, the applicant submits that the rejections of claims 1-7, 9-10 and 20-22 based upon Celikkaya have been overcome and withdrawn (Applicant’s Arguments at page 7, 3rd paragraph);
ii) claim 1, from which the remaining claims depend, has been amended to include the limitations of claim 8 which the Examiner acknowledges is not disclosed in Pellow or Larmie; accordingly, the applicant submits that the rejections of claims 1-4, 10, and 19 has been overcome and should be withdrawn (Applicant’s Arguments at page 8, 1st paragraph);
iii) with respect to the rejections based on Watson, the Applicant respectfully submits that reasons for obviousness have not been clearly articulated (Applicant’s Arguments at page 8, 2nd paragraph), for the following reasons:
	a) the Examiner has failed to explain why one of skill in the art would apply Watson’s teaching of co-fusion to Pellow’s sol-gel process which overcame the size limitations of the co-fusion process (Applicant’s Arguments at page 9, 3rd paragraph);
st paragraph).
Regarding i), the Examiner acknowledges the arguments and respectfully agrees.
Regarding ii) and iii), the Examiner acknowledges the arguments and respectfully disagrees because the modification made is based on using the zirconium ore as taught by Watson in Pellow’s alumina-zirconia polycrystalline abrasive grit.  Thus, if Watson’s zirconium ore is used in Pellow’s alumina-zirconia polycrystalline abrasive grit, the impurities in the zirconium ore (CaO, MgO, SiO2, Na2O and Fe2O3) will be incorporated in Pellow’s alumina-zirconia polycrystalline abrasive grit.  This modification is consistent with Pellow because Pellow teaches that minor impurities may be present in the zirconia feed (see Pellow at C4 L65-66).  This is also outlined in the previous non-final office action dated 03/26/2021 and re-stated above.  
In addition, the use of zirconium ore as taught by Watson in Pellow’s alumina-zirconia polycrystalline abrasive grit is obvious because “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  Zirconium ore is a known material for alumina-zirconia polycrystalline abrasive grit. 
Furthermore, the CaO portion comprising from 0.01% by weight to 0.03% by weight of the abrasive particle appears to be an impurity in the alumina-zirconia abrasive grit.  The Applicant has not established a persuasive reasoning or other showing that would demonstrate that the CaO composition with the claimed range is critical to the shaped ceramic abrasive particle based on alpha-Al2O3.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barks (US 3,916,585) teaching a sintered abrasive containing oxides from the system ceria, alumina, zirconia, and contains all the other oxides as well.
Gibson et al. (US 5,143,522) teaching fused alumina zirconia and reduced titania, and contains all the other oxides as well.
Cahoon et al. (Sintering and Grain Growth of Alpha-Alumina, Journal of the American Ceramic Society) teaching the effect of various single additives to the sintering (densification) and large-grain growth on alpha-alumina.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731